March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
~V-
19 -cR428(JGK){ }

Michael Castillo Defendant(s).

X
Defendant Michael Castillo hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

 

 

 

 

 

 

 

 

 

 

_____ Preliminary Hearing on Felony Complaint USDS SDNY
____ Bail/Revocation/Detention Hearing DOCUMENT
x ELECTRONICALLY FILED
Status and/or Scheduling Conference DOC #:_
_____— Plea/Trial/Sentence DATE FILED: YE/23/ 207)
Wichasl Castille by UWSP Ware S. PtWlarce
Defendant's Signature Defense Counsel’s Signature

(judge may obtain verbal consent on
Record and Sign for Defendant)

Michael Castillo Mark S. DeMarco
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable teleconference technology.

 

 

1 5 4 2 S. Fe Judge

 

 
